People v Warden, Otis Bantum Corr. Ctr. (2016 NY Slip Op 04082)





People v Warden, Otis Bantum Correctional Ctr.


2016 NY Slip Op 04082


Decided on May 25, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2016-04576

[*1]The People of the State of New York, ex rel. Gerald J. McMahon, on behalf of Richard Gambale, petitioner, 
vWarden, Otis Bantum Correctional Center, etc., respondent.

	Gerald J. McMahon, New York, NY, petitioner pro se.

Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.
Gerald J. McMahon, New York, NY, petitioner pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to set bail upon Richmond County Indictment No. 46/16.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Richmond County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger,  25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson,  48 NY2d 230).
DILLON, J.P., CHAMBERS, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court